 

VOTING AGREEMENT

 

THIS VOTING AGREEMENT (the “Agreement”) is made and entered into as of this 31st
day of July, 2014 by and among Enumeral Biomedical Holdings, Inc. (formerly
Cerulean Group, Inc.) a Delaware corporation (the “Company”) and certain
stockholders of the Company (together with any subsequent stockholders or any
transferees, who become parties hereto as, the “Stockholders”).

 

RECITALS

 

A.           Pursuant to the terms of a reverse triangular merger (the “Merger”)
between a subsidiary of the Company and Enumeral Biomedical Corp, a Delaware
corporation (“Enumeral”), Enumeral will become a wholly owned subsidiary of the
Company, and all of the outstanding Enumeral preferred and common stock will be
converted into shares of the Company’s Common Stock, and Enumeral stock options
and warrants will be converted into options and warrants to purchase shares of
the Company’s Common Stock.

 

B.           In connection with the Merger, the Company sold to accredited
investors (the “PPO Investors”) in a private placement offering (the “PPO”)
“Units,” each consisting of (i) one share of the common stock of the Company,
par value $0.001 per share (the “Common Stock”) and (ii) a warrant representing
the right to purchase one share of Common Stock, exercisable from issuance until
five (5) years after the initial closing of the PPO at an exercise price of
$2.00 per share (the “PPO Warrants”), pursuant to that certain Subscription
Agreement entered into by and between the Company and each of the PPO Investors
for the Units set forth on the signature pages thereto (the “Subscription
Agreement”);

 

C.           As a condition to its willingness to enter into the Merger,
Enumeral has required (i) the PPO Investors, (ii) certain holders of Common
Stock issued in the Merger in exchange for shares of Enumeral preferred stock
and common stock (the “Enumeral Holders”) and (iii) holder of the Company’s
common stock outstanding immediately prior to the Merger (the “Pubco Holders”)
to enter into this Agreement with respect to the voting for members of the Board
of Directors of the Company and other matters, as set forth herein.

 

NOW, THEREFORE, the parties agree as follows:

 

1.           Voting Provisions Regarding Board of Directors.

 

1.1           Board Composition. Each Stockholder agrees to vote, or cause to be
voted, all shares of capital stock (“Shares”) owned by such Stockholder, or over
which such Stockholder has voting control, from time to time and at all times,
in whatever manner as shall be necessary to ensure that at each annual or
special meeting of stockholders at which an election of directors is held or
pursuant to any written consent of the stockholders that the number of directors
is fixed at seven (7), it being understood that there is currently one vacancy
on the Board (subject to the right of the Board to change the number of
directors in accordance with the Bylaws of the Company, as amended from time to
time, and the laws of the State of Delaware), and to cause the following persons
to be elected to the Board:

 

 

 

 

(a)          Five (5) persons consisting of Arthur H. Tinkelenberg, John J.
Rydzewski, Allan Rothstein, and Barry Buckland (and one other person to be
designed by majority vote of the foregoing persons together with the Harris
Director (as defined below) (collectively the “Original Enumeral Directors”) or
in the event that any of such person or persons cease to be a director for any
reason, such other person or persons designated by a majority of the Original
Enumeral Directors and the Harris Director and/or any such replacements selected
in accordance with the provisions hereof (the Original Enumeral Directors
together with any replacements thereof, the “Enumeral Directors”);

 

(b)          One (1) person (the “Harris Director”) designated by Harris &
Harris Group, Inc. (“Harris”), reasonably acceptable to the Company, which
designee shall initially be Daniel Wolfe and provided that the right of Harris
shall cease at such time as the number of shares of Common Stock owned directly
by Harris is less than five percent (5%) of the total number of shares of Common
Stock outstanding.; and

 

(c)          One (1) person (the “Montrose Director”) designated by Montrose
Capital Limited (“Montrose”) and EDI Financial, Inc. (the “Placement Agent”),
reasonably acceptable to the Company.

 

Notwithstanding the foregoing, should any PPO Investor (together with any of
such PPO Investor’s affiliate) invest at least $2.5 million in the aggregate, in
the PPO, such PPO Investor shall have the right to designate one (1) person (the
“PPO Investor Director”) to the Board, reasonably acceptable to the Company, in
place of one of the Enumeral Directors; provided that the right of a PPO
Investor shall cease at such time as such PPO Investor owns less than 500,000
shares of Common Stock and provided further that if multiple PPO Investors
commit to invest at least $2.5 million in the PPO, the right to designate the
PPO Investor Director shall vest in the first PPO Investor that has submitted a
fully completed subscription agreement.

 

For purposes of this Agreement, an individual, firm, corporation, partnership,
association, limited liability company, trust or any other entity (collectively,
a “Person”) shall be deemed an “Affiliate” of another Person who, directly or
indirectly, controls, is controlled by or is under common control with such
Person, including, without limitation, any general partner, managing member,
officer or director of such Person or any venture capital fund now or hereafter
existing that is controlled by one or more general partners or managing members
of, or shares the same management company with, such Person.

 

1.2           Failure to Designate a Board Member. In the absence of any
designation from the Persons or groups with the right to designate a director as
specified above, the director previously designated by them and then serving
shall be nominated for reelection if still eligible to serve as provided herein.

 

1.3           Removal of Board Members. Each Stockholder also agrees to vote, or
cause to be voted, all Shares owned by such Stockholder, or over which such
Stockholder has voting control, from time to time and at all times, in whatever
manner as shall be necessary to ensure that:

 

2

 

 

(a)          no director elected pursuant to Sections 1.1 or 1.2 of this
Agreement may be removed from office unless such removal is directed or approved
by the affirmative vote of the holders of the Shares entitled under Section 1.1
to designate that director,

 

(b)          any vacancies created by the resignation, removal or death of a
director elected pursuant to Sections 1.1 or 1.2 or in the case of the vacancy
referenced in clause (a) of Section 1.1 shall be filled pursuant to the
provisions of this Section 1; provided, however, that the Stockholders
acknowledge and agree that prior to any election of directors by Stockholders at
a meeting of stockholders called for that purpose, any vacancy shall be filled
by the remaining directors who have been elected by holders of the Shares
entitled under Section 1.1 to designate that director, and

 

(c)          upon the request of the stockholders entitled to designate a
director as provided in Sections 1.1(a), 1.1(b), or 1.1(c) to remove such
director, such director shall be removed.

 

All Stockholders agree to execute any written consents required to perform the
obligations of this Agreement, and the Company agrees at the request of any
party entitled to designate directors to call a special meeting of stockholders
for the purpose of electing directors.

 

1.4           No Liability for Election of Recommended Directors. No
Stockholder, nor any Affiliate of any Stockholder, shall have any liability as a
result of designating a person for election as a director for any act or
omission by such designated person in his or her capacity as a director of the
Company, nor shall any Stockholder have any liability as a result of voting for
any such designee in accordance with the provisions of this Agreement.

 

2.           Remedies.

 

2.1           Covenants of the Company. The Company agrees to use its
commercially reasonable efforts, within the requirements of applicable law, to
ensure that the rights granted under this Agreement are effective and that the
parties enjoy the benefits of this Agreement. Such actions include, without
limitation, the use of the Company’s commercially reasonable efforts to cause
the nomination and election of the directors as provided in this Agreement.

 

2.2           Specific Enforcement. Each party acknowledges and agrees that each
party hereto will be irreparably damaged in the event any of the provisions of
this Agreement are not performed by the parties in accordance with their
specific terms or are otherwise breached. Accordingly, it is agreed that each of
the Company and the Stockholders shall be entitled to an injunction to prevent
breaches of this Agreement, and to specific enforcement of this Agreement and
its terms and provisions in any action instituted in any court of the United
States or any state having subject matter jurisdiction.

 

2.3           Remedies Cumulative. All remedies, either under this Agreement or
by law or otherwise afforded to any party, shall be cumulative and not
alternative.

 

3

 

 

3.           Term. This Agreement shall be effective as of the date hereof and
shall terminate on the second anniversary of the date of this Agreement unless
otherwise sooner terminated in accordance with the provisions of Section 4.8
below.

 

4.           Miscellaneous.

 

4.1           Transfers. Each transferee or assignee of any Shares subject to
this Agreement shall continue to be subject to the terms hereof, and, as a
condition precedent to the Company’s recognizing such transfer, each transferee
or assignee shall agree in writing to be subject to each of the terms of this
Agreement by executing and delivering an Adoption Agreement substantially in the
form attached hereto as Exhibit A. Upon the execution and delivery of an
Adoption Agreement by any transferee, such transferee shall be deemed to be a
party hereto as if such transferee were the transferor and such transferee’s
signature appeared on the signature pages of this Agreement and shall be deemed
to be a Stockholder. The Company shall not permit the transfer of the Shares
subject to this Agreement on its books or issue a new certificate representing
any such Shares unless and until such transferee shall have complied with the
terms of this Section 4.2. Each certificate representing the Shares subject to
this Agreement if issued on or after the date of this Agreement shall be
endorsed by the Company with the legend set forth in Section 4.11. The foregoing
provisions shall not be applicable to any sale of Shares pursuant to an
effective registration statement under the Securities Act of 1933, as amended
(the “Securities Act”) or a sale in accordance with the provisions of Rule 144
under the Securities Act.

 

4.2           Successors and Assigns. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

4.3           Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of [Delaware], regardless of the laws
that might otherwise govern under applicable principles of conflicts of law.

 

4.4           Counterparts; Facsimile. This Agreement may be executed and
delivered by facsimile signature and in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

4.5           Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

4

 

 

4.6           Notices. All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given upon the earlier of actual receipt or: (a) personal delivery to the party
to be notified, (b) when sent, if sent by electronic mail or facsimile during
normal business hours of the recipient, and if not sent during normal business
hours, then on the recipient’s next business day, (c) five (5) days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid, or (d) one (1) business day after the business day of deposit with a
nationally recognized overnight courier, freight prepaid, specifying next
business day delivery, with written verification of receipt. All communications
shall be sent to the respective parties at their address as set forth on
Schedule A or Schedule B hereto, or to such email address, facsimile number or
address as subsequently modified by written notice given in accordance with this
Section 5.7. If notice is given to the Company, a copy shall also be sent Duane
Morris, LLP., 100 High Street, Suite 2400, Boston, MA 02110-1724, Attention
Jonathan Lourie, Esq., facsimile +1-857-401-3089.

 

4.7           Consent Required to Amend, Terminate or Waive. This Agreement may
be amended or terminated and the observance of any term hereof may be waived
(either generally or in a particular instance and either retroactively or
prospectively) only by a written instrument executed by (a) the Company; (b) the
holders of a majority of the Shares held by the Enumeral Holders, (c) Harris (so
long as Harris owns at least five percent (5%) of the total number of shares of
Common Stock outstanding) and (d) Montrose (so long as Montrose owns at least
five percent (5%) of the total number of shares of Common Stock outstanding).
Any amendment, termination or waiver effected in accordance with this Section
4.7 shall be binding on each party and all of such party’s successors and
permitted assigns, whether or not any such party, successor or assignee entered
into or approved such amendment, termination or waiver.

 

4.8           Delays or Omissions. No delay or omission to exercise any right,
power or remedy accruing to any party under this Agreement, upon any breach or
default of any other party under this Agreement, shall impair any such right,
power or remedy of such non-breaching or non-defaulting party nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default previously or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

 

4.9           Severability. The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision.

 

4.10         Entire Agreement. This Agreement (including the Exhibits hereto)
constitute the full and entire understanding and agreement between the parties
with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties is
expressly canceled. This Agreement amends, restates and replaces the Prior
Agreement.

 

4.11         Legend on Share Certificates. Each certificate representing any
Shares issued after the date hereof shall be endorsed by the Company with a
legend reading substantially as follows:

 

5

 

 

“THE SHARES EVIDENCED HEREBY ARE SUBJECT TO A VOTING AGREEMENT, AS MAY BE
AMENDED FROM TIME TO TIME, (A COPY OF WHICH MAY BE OBTAINED UPON WRITTEN REQUEST
FROM THE COMPANY), AND BY ACCEPTING ANY INTEREST IN SUCH SHARES THE PERSON
ACCEPTING SUCH INTEREST SHALL BE DEEMED TO AGREE TO AND SHALL BECOME BOUND BY
ALL THE PROVISIONS OF THAT VOTING AGREEMENT, INCLUDING CERTAIN RESTRICTIONS ON
TRANSFER AND OWNERSHIP SET FORTH THEREIN.”

 

The Company, by its execution of this Agreement, agrees that it will cause the
certificates evidencing the Shares issued after the date hereof to bear the
legend required by this Section 4.11 of this Agreement, and it shall supply,
free of charge, a copy of this Agreement to any holder of a certificate
evidencing Shares upon written request from such holder to the Company at its
principal office. The parties to this Agreement do hereby agree that the failure
to cause the certificates evidencing the Shares to bear the legend required by
this Section 4.11 herein and/or the failure of the Company to supply, free of
charge, a copy of this Agreement as provided hereunder shall not affect the
validity or enforcement of this Agreement.

 

4.12         Stock Splits, Stock Dividends, etc. In the event of any issuance of
Shares of the Company’s voting securities hereafter to any of the Stockholders
(including, without limitation, in connection with any stock split, stock
dividend, recapitalization, reorganization, or the like), such Shares shall
become subject to this Agreement and shall be endorsed with the legend set forth
in Section 4.11.

 

4.13         Manner of Voting. The voting of Shares pursuant to this Agreement
may be effected in person, by proxy, by written consent or in any other manner
permitted by applicable law.

 

4.14         Further Assurances. At any time or from time to time after the date
hereof, the parties agree to cooperate with each other, and at the request of
any other party, to execute and deliver any further instruments or documents and
to take all such further action as the other party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the parties
hereunder.

 

4.15         Dispute Resolution. Any unresolved controversy or claim arising out
of or relating to this Agreement, except as (i) otherwise provided in this
Agreement, or (ii) any such controversies or claims arising out of either
party’s intellectual property rights for which a provisional remedy or equitable
relief is sought, shall be submitted to arbitration by one arbitrator mutually
agreed upon by the parties, and if no agreement can be reached within thirty
(30) days after names of potential arbitrators have been proposed by the
American Arbitration Association (the “AAA”), then by one arbitrator having
reasonable experience in corporate finance transactions of the type provided for
in this Agreement and who is chosen by the AAA. The arbitration shall take place
in Boston, Massachusetts in accordance with the AAA rules then in effect, and
judgment upon any award rendered in such arbitration will be binding and may be
entered in any court having jurisdiction thereof. There shall be limited
discovery prior to the arbitration hearing as follows: (a) exchange of witness
lists and copies of documentary evidence and documents relating to or arising
out of the issues to be arbitrated, (b) depositions of all party witnesses and
(c) such other depositions as may be allowed by the arbitrators upon a showing
of good cause. Depositions shall be conducted in accordance with the
Massachusetts Code of Civil Procedure, the arbitrator shall be required to
provide in writing to the parties the basis for the award or order of such
arbitrator, and a court reporter shall record all hearings, with such record
constituting the official transcript of such proceedings.

 

6

 

 

4.16         Aggregation of Stock. All Shares held or acquired by a Stockholder
and/or its Affiliates shall be aggregated together for the purpose of
determining the availability of any rights under this Agreement, and such
Affiliated persons may apportion such rights as among themselves in any manner
they deem appropriate.

 

[Signature Page Follows]

 

7

 

 

IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
date first written above.

 

  THE COMPANY:       ENUMERAL BIOMEDICAL HOLDINGS, INC.         By:     /s/
Olesya Didenko     Name:  Olesya Didenko     Title:  President

 

  STOCKHOLDERS:       See Omnibus Signature Pages to Subscription Agreement

 

SIGNATURE PAGE TO VOTING AGREEMENT

 

8

 

 

EXHIBIT A

ADOPTION AGREEMENT

 

This Adoption Agreement (“Adoption Agreement”) is executed on _____________ 20_,
by the undersigned (the “Holder”) pursuant to the terms of that certain Voting
Agreement dated as of ______, 2014 (the “Agreement”), by and among the Company
and certain of its Stockholders, as such Agreement may be amended or amended and
restated hereafter. Capitalized terms used but not defined in this Adoption
Agreement shall have the respective meanings ascribed to such terms in the
Agreement. By the execution of this Adoption Agreement, the Holder agrees as
follows.

 

1.1           Acknowledgement. Holder acknowledges that Holder is acquiring
certain shares of the capital stock of the Company (the “Stock”) or options,
warrants or other rights to purchase such Stock (the “Options”).

 

1.2           Agreement. Holder hereby (a) agrees that the Stock and/or Options,
and any other shares of capital stock or securities required by the Agreement to
be bound thereby, shall be bound by and subject to the terms of the Agreement
and (b) adopts the Agreement with the same force and effect as if Holder were
originally a party thereto.

 

1.3           Notice. Any notice required or permitted by the Agreement shall be
given to Holder at the address or facsimile number listed below Holder’s
signature hereto.

 

9

 

 



HOLDER:     ACCEPTED AND AGREED:         By:   ENUMERAL BIOMEDICAL HOLDINGS,
INC.       Name and Title of Signatory    



 

Address:   By:               Name:       Title:  

 

Fascimile Number:       

 

10

 

